Per Curiam,
If there is any error in this record calling for a reversal of the judgment in favor of the plaintiff below, it has not been brought to our notice by any one of the five assignments. From Bavington v. Pittsburg and Steubenville Railroad Co., 34 Pa. 358, to Wallace v. Jameson et al., 179 Pa. 98, we have uniformly ruled that a refusal to enter a compulsory nonsuit is not assignable for error, and the reason for this is found in Borough of Easton v. Neff, 102 Pa. 474. The first assignment is, therefore, dismissed. The next two complain of the court’s refusal to affirm defendant’s fourth point, asking for binding instructions in her favor. No exception was taken to the refusal of this point, and the second and third assignments *23must be dismissed. The fourth is also dismissed for being in palpable violation of rule 29, which provides that “if any specification embrace more than one point, or refer to more than one bill of exceptions, or raise more than one distinct question, it shall be considered a waiver of all the errors so alleged.” With no error properly assigned to anything done on the trial or to the refusal of the court to enter judgment for the defendant non obstante veredicto, the fifth assignment, complaining in general terms of the entry of judgment for the plaintiff, must fall with the other four.
Judgment affirmed.